Citation Nr: 0637036	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as a back ache.  

2.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1966.  Thereafter, he had service in the National 
Guard from March 1983 to February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
arthritis and a back ache.  The veteran subsequently 
initiated and perfected appeals of these determinations.  

The veteran's appeal was initially presented to the Board in 
April 2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The veteran had also perfected appeals of his service 
connection claims for post-traumatic stress disorder, 
bilateral hearing loss, tinnitus, and a left elbow 
disability.  However, service connection for those 
disabilities was granted within an April 2006 rating 
decision.  Because the veteran was awarded service connection 
for these disabilities, they are no longer on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of a low back 
disability other than osteoarthritis has not been presented.  

2.  Competent evidence has been presented establishing the 
veteran's osteoarthritis of the lumbosacral spine is the 
result of disease or injury incurred during military service; 
there is no evidence of record of arthritis of any other 
joint that has been linked to the veteran's military service.  


CONCLUSIONS OF LAW

1.  A low back disability other than osteoarthritis was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

2.  Osteoarthritis of the lumbosacral spine was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the claimant's claims, a letter dated 
in May 2002 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The May 2002 letter told the claimant to provide any 
relevant evidence in the claimant's possession also informed 
the claimant that additional information or evidence was 
needed to support the claims and asked the claimant to send 
the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded a VA examination 
in June 2004.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
obtained satisfy 38 C.F.R. § 3.326.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claim of service connection for a low back 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding the award of 
service connection for osteoarthritis of the lumbosacral 
spine resulting from the Board's decision herein, the veteran 
was sent letters in March and June 2006 notifying him of the 
criteria for the assignment of effective dates and initial 
ratings.  Additionally, he retains the right to appeal any 
effective date and/or initial rating assigned by VA 
hereafter.  

I. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran has claimed various incidents of pain and 
stiffness of the low back during military service, especially 
after parachute jumps.  His military records confirm his 
receipt of the Parachute Badge, indicative of multiple 
parachute jumps.  However, his service medical records are 
silent for any complaints of or treatment for a low back 
disability.  His November 1966 service separation examination 
is negative for any low back disability at that time.  

The veteran's service records also confirm his receipt of the 
Combat Infantryman's Badge, verifying combat service.  For 
combat veterans, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Subsequent to submission of the veteran's claim, he underwent 
VA orthopedic examination in June 2004.  He reported a 
history of recurrent low back injuries during military 
service in Vietnam.  However, because he was usually out in 
the field in Vietnam, he was unable to report for treatment.  
Currently, he was not actively seeking medical treatment for 
his low back pain.  On physical examination, the veteran's 
lumbosacral spine was negative for deformity, abnormal color, 
swelling, or atrophy.  Palpation of the spine did not result 
in abnormal tenderness, swelling, crepitus, or temperature.  
Range of motion testing indicated forward flexion to 80 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees, all 
without significant pain.  Straight leg raising was to 90 
degrees bilaterally, and the veteran could heel- and toe-walk 
in a normal manner.  Reflexes at the knees and ankles were 
2+.  Motor strength was 5/5 in the lower extremities 
bilaterally.  Osteoarthritis of the lumbosacral spine, 
confirmed by X-ray, was diagnosed.  

The remainder of the veteran's VA treatment records are 
negative for any specific diagnosis of a low back disability.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability other than 
osteoarthritis.  Central to any service connection claim is a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the present case, a competent diagnosis of a 
current low back disability other than osteoarthritis has not 
been presented.  While the Board is aware the veteran was in 
fact diagnosed with osteoarthritis of the lumbosacral spine 
in June 2006, that diagnosis will discussed as a separate 
issue below.  The June 2004 VA examination report is 
otherwise negative for a current disability of the veteran's 
low back.  The veteran has also not presented, or suggested 
the existence of, private medical evidence of a current low 
back disability other than that for which service connection 
is established as set forth below.  As the post-service 
medical record is devoid of a current diagnosis of a low back 
disability other than osteoarthritis, service connection for 
a low back disability must be denied.  See Brammer, supra.  

The veteran has himself stated that a current disability of 
the low back had its onset during military service.  However, 
as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding his current 
disability are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability other than osteoarthritis as evidence of such a 
current disability has not been submitted.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Arthritis

The veteran seeks service connection for arthritis.  Although 
the veteran did not specify which joints were affected, it 
appears from the record that the claim of service connection 
for arthritis has been limited to that of the back.  The 
record does not show and the veteran has not asserted that 
other joints are so affected.

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as arthritis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

As noted above, the veteran participated in combat during his 
military service, and the appropriate presumptions pertaining 
to such service must be afforded him.  See 38 U.S.C.A. § 1154 
(West 2002).  His service personnel records also confirm 
receipt of the Parachute Badge, indicating participation in 
airborne operations.  

On VA orthopedic examination in June 2004, the veteran was 
found to have osteoarthritis of the lumbosacral spine, 
confirmed by X-ray.  The veteran's reports of onset of his 
low back pain during military service were noted.  He 
reported a history of recurrent low back injuries during 
military service in Vietnam, but because he was out in the 
field, he was unable to report for treatment at that time.  
The examiner stated that, based on the veteran's subjective 
accounts of his unverified incidents of low back pain in 
service, it was therefore at least as likely as not his 
present low back disability was related to service.  

While the veteran's reports of low back pain during service 
are not reflected in the service medical records, the Board 
nonetheless finds the veteran's accounts to be credible, as 
they are consistent with the circumstances, conditions or 
hardships of his combat service.  See 38 U.S.C.A. 
§ 1154(a),(b).  Additionally, the veteran has stated he 
experienced low back pain following parachute jumps, and the 
award of the Parachute Badge has been verified by his service 
personnel records.  Finally, the June 2004 VA medical opinion 
is generally favorable to the veteran's claim.  Therefore, in 
light of 38 U.S.C.A. § 5107, the Board finds sufficient 
evidence has been presented to establish service connection 
for osteoarthritis of the lumbosacral spine.  




ORDER

Entitlement to service connection for a low back disability 
other than osteoarthritis is denied.  

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


